 In the Matter of HAUSER NASH SALES, INC., EMPLOYERandRETAIL,WHOLESALE AND DEPARTMENT STORE UNION, CIO, PETITIONERCase No. 13-RC-1378.-Decided December 5, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed a. hearing was held before Albert Gore,hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in the case, the Board finds :1.The Employer, an Illinois corporation, is engaged in the saleand servicing of new and. used automobiles in Chicago, Illinois. Itoperates three facilities in Chicago under a franchise from the NashMotor Company, by which it is granted exclusive dealership rights in:a specified territory.In 1949, the total business of the Companyamounted to $95.0,000 which was sold entirely to local consumers ; itspurchases from outside the State amounted to $400,000..The Company contends that the Board lacks jurisdiction because itis'not "sufficiently" engaged in interstate commerce.We find thiscontention to be without merit. InKaljian Chevrolet Company,82NLRB 978, the. Board asserted jurisdiction over a similar dealer -inautomobiles on the basis of its contractual position in an interstateindustry.More recently, after adoption of the Board's jurisdictionalpolicy, the Board continued to assert jurisdiction over automobiledealers which operate under a franchise from a manufacturer engagedin interstate commerce,Baxter and Baxter,91 NLRB 1480. Ac-cordingly, for the reasons stated in that case, we find that the Em-ployer is engaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act to assert jurisdiction.2.The Petitioner and the Intervenors 1 are labor organizationsclaiming to represent certain employees of the Employer.1At the hearing Automobile Mechanics Local 701, International Association of Ma-chinists,herein referred to as the IAM, was permitted to interveneon the basis of an92 NLRB No. 87.531 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Employer and the Intervenors claim that their collectivebargaining contracts now in effect constitute a bar to the petition inthis case.We find, in agreement with the Petitioner, that the con-tracts are not a bar, because they contain union-security provisions,not authorized by a union-shop election at the time the petition wasfiled in this case?As this fact, precludes these contracts fromoperating as a bar, we find it unnecessary to determine the merits ofthe other arguments with respect to 'contract bar advanced by thePetitioner.Accordingly, we find that a question affecting commerce exists con-'cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the stipulation of the parties we find thatthe following employees of the Employer constitute a unit appropriate'for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act: All mechanics, mechanics' helpers, porters, andservice attendants, excluding the sales manager, superintendent, as-sistant superintendent, foremen, auto salesmen, office employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]existing contract.Garage Attendants Local 731, International Brotherhood of Teamsters,'AFL, hereinafter called the Teamsters, was also permitted to intervene at the hearingon the basis of an existing contract.Both Intervenors moved to intervene jointly inthe proceeding,apparently for the purpose of appearing jointly on the ballot in the eventof a Board-directed election.Action upon the joint intervention was reserved by thehearing officer,it is hereby granted.The names of the Intervenors will appear jointlyon the ballot,and, if they are successful in the election hereinafter directed, they willbe certified jointly as the bargaining representative of the employees in the unit foundappropriate herein.The Employer may then insist that Intervenors bargain jointly forsuch employees as a single unit.White Motor Company,86 NLRB 380.2Wettlauffer Manufacturing Corporation,89 NLRB 696 and cases cited therein.